                   Individualized Needs Plan - Program Review                                  (Inmate Copy)                           SEQUENCE: 01737237
                                Dept. of Justice/ Federal Bureau of Prisons                                                     Team Date: 02-24-2021
                   Plan is for inmate: YAGHI, ZIYAD 51771-056

            Facility:     RBK RAY BROOK FCI                                             Proj. Rel. Date:          11-07-2036
             Name:       \YAGHl,-<ZIY.Aif°J                                             Proj. Rel. Mthd:          GCT REL
       Register No.:      51771-056                                                        DNA Status;            CLP02682 / 04-10-2012                                         )



D~~=rs~ ;~ .
!Detaining Agency
                         ~~:22:19~\ ,-, ; ; Ch;£~'.; ; '- ,._,,'~(;; . ·';;~~;,
                                                         Remarks
                                                                                                                            -,,::::·. (.~~~"-•~~
                                                                                                                                                                       I
                                                                                                                                                                           C.
NO DETAINER
                                                                                                       -   ~   -:~~•llllr,':~---~-~--<'         -'7~~-~:z,
A]t!:~.~fWork,:~~s'fut1nl'~nt13}f~;L;'};' :.·.· . _· :'.\.,'.£;·,::·;,;i'~c1\   •...                                 ,.<"'¾~!~·
                                                                                                                       /4       ~ "ll ~"                C: "     'li~>j
IFacl        Assignment       Description                                                     Start
RBK          EDUC PM          EDUCATION PM                                                    11-22-2019
Cttrrent Education !nformatiorr,i,,,'.,. . ' >~·!/ : ' "\ : ' .:\; ":                  ,:.::7:;i;,, ,· . · . 7,,t;f:;.;                ~   ; i,, ;, ~:ry;,, '   ~    1J1
iFacl        As~i~~·~~~t· D~sc;i~ti~~-        · · · ...• ... ·  . ·..                   ·.    St;rt"               .        ..,,., .           · ...      . .    .     [

RBK          ESL HAS          ENGLISH PROFICIENT                                              07-24-2012
RBK          GED EARNED       GED EARNED IN BOP                                               05-11-2016


[subFacl Action ·· ·          Description                                                     Start
RBK           C               GREAT GATSBY                                                    12-01-2020                         12-16-2020
RBK           C               NATIVE SUN                                                      10-15-2020                         11-18-2020
RBK           C               NATURAL DISASTERS                                                09-01-2020                        09-30-2020
RBK           C               FUNDAMENTALS OF SCI & PHYSICS                                  . 02-04-2020                        09-18-2020
RBK           C               GRAMMAR WRITING                                                 05-19-2020                         09-18-2020
RBK           C               EARLY AMERICAN HISTORY PART 2                                   08-01-2020                         08-27-2020
RBK           C               EARLY AMERICAN HISTORY PART 1                                   07-01-2020                         07-20-2020
RBK           C               BUSINESS LAW 1 R 7:30-10:30                                     01-22-2020                         06-24-2020
RBK           C               MARKETING ESSENT. W-12:30-3:30                                  01-22-2020                         06-24-2020
RB,K          C               SMALL BUS. MGMT F-7:30-10:30                                    01-22-2020                         06-24-2020
RBK           C               PER/FAM HEALTH M 12:30-3:30                                     01-22-2020                         06-24-2020
RBK            C              INTRO FILM R-12:30-3:30                                         01-23-2020                         06-24-2020
RBK            C              FAMOUS ATHLETES                                                 05-04-2020                         05-27-2020
RBK            C              VVWII                                                           05-04-2020                         05-27-2020
RBK            C              WWI                                                             05-04-2020                         05-27-2020
RBK           C               AFRICAN AMERICAN HISTORY                                        05-04-2020                         05-27-2020
RBK           C               SPACE AODRESS                                                   05-04-2020                         05-27-2020
RBK           C               FUNDAMENTALS OF SCI & PHYSICS                                   12-03-2019                         01-22-2020
RBK           w               PRODUC. COMPUTING TR 5:00-8:00                                  08-30-2019                         11-05-2019
RBK           w               ADVERTISING                                                     09-03-2019                         11-05-2019
RBK           w               HUMAN RESOURCE MAN M-5:30-8:00                                  08-30-2019                         11-05-2019
RBK           w               SMALL BUS.ACCOUNT MW 1230-330                                   08-30-2019                         11-05-20.19
RBK           C               VALUES,GOAL SETTING, & ACHIEVE                                  09-09-2019                         10-07-2019
RBK           C               ELEMENTARY STATS W 7:30-10:30                                   05-14-2019                         08-21-2019
RBK            C              SPEECH FUND TR 7:30-9:30                                        05-14-2019                         08-21-2019
RBK            C              INT. MACROECONOMICS MW 500-800                                  05-14-2019                         08-21-2019
RBK            C              BUSINESS MATH M/W 5:30-7:30                                     05-14-2019                         08-21-2019
RBK           C               PROBLEM SOLVING&DECISION MAKE                                   08-12-2019                         08-21-2019
RBK            C              ACT READING FOR INFORMATION                                     05-15-2019                         06-01-2019
RBK            C              ACT LOCATING INFORMATION                                        05-15-2019                         06-01-2019
RBK            C              VICTIM AWARENESS & RESTITUTION                                  05-29-2019                         06-26-2019
RBK           w               LES MISERABLES                                                  03-05-2019                         06-17-2019
RBK            C              BUS LAW II MITH 7:30-10:30                                      01-18-2019                         05-31-2019
RBK            C              INTRO MICROECONOMICS W 530-800                                  01-18-2019                         05~31-2019
RBK            C              PSY PER GROWTH T 5:30-8:00                                      01-18-2019                         05-30-2019
RBK            C              ENGLISH COMP 1 MW 12:30-2:30                                    01-18-2019                         05-28-2019
RBK            C              ANGER MANAGEMENT                                                04-03-2019                         05-20-2019

Archived as of 02-28-2021                      Individualized Needs Plan - Program Review (Inmate Copy)                                                Page 1 of 4

                     Case 5:09-cr-00216-FL Document 2362-3 Filed 03/22/21 Page 1 of 6
                  Individualized Needs Plan - Program Review                     (Inmate Copy)             SEQUENCE: 01737237
                               Dept. of Justice/ Federal Bureau of Prisons                             Team Date: 02-24-2021
                  Plan is for inmate: YAGHI, ZIYAD 51771-056

ISubFacl Action               Description                                       Start                  Stop
RBK           C               WRITING WORKSHOP -AIR                             04-10-2019             04-11-2019
RBK           C               AVP ADVANCED                                      03-19-2019             03-21-2019
RBK           C               MONEY MANAGMENT SKILLS                            03-01-2019             04-03-2019
RBK           C               MALCOLMX                                          02-01-2019             03-05-2019
RBK           C               COUNSELING IND. COMM. REENTRY                     02-11-2019             02°28-2019
RBK           C               JOB PLACEMENT ASSISTANCE                          01-14-2019             02-07-2019
RBK           C               ACT APPLIED MATHEMATICS                           08-20-2018             11-01-2018
RBK           C               EMPLOYMENT SKILLS                                 11-14-2018             01-07-2019
RBK           C               WRITING ABOUT PLACES                              03-28-2018             05-03-2018
RBK           w               ACT LOCATING INFORMATION                          09-07-2018             12-03-2018
RBK           C               RESUME REALITIES                                  11-09-2018             11-14-2018
RBK           C               INTRODUCTION TO SPANISH                           08-09-2018             10-12-2018
RBK           C               AVPBASIC                                          07-10-2018             07-17-2018
FLP           C               WELLNESS CLASS AM                                 07-17-2017             09-04-2017 1
FLP           C               ABDOMINALS CLASS 1                                07-17-2017             09-07-2017
FLP           C               AEROBIC CLASS 1                                   04-26-2017             06-14-2017
FLP           C               HEALTH AND NUTRITION                              04-26-2017             06-14-2017
FLP           C               7 HABITS ON THE INSIDE                            02-07-2017             05-16-2017
FLP           C               PROFESSOR TEACHES PUBLISHER                       11-28-2016             12-12-2016
FLP           C               SOFT SKILLS FOR THE WORKPLACE                     10-12-2016             11-29-2016
FLP           C               THE OLYMPIC GAMES                                 08-16-2016             08-16-2016
FLP           C               GED SHERIDAN 2:00-3:30PM                          11-23-2015             05-11-2016
FLP           C               KEYBOARDING 2-3PM                                 01-04-2016             03-14-2016
FLP           C               PROFESSOR TEACHES EXCEL 2-3PM                     01-04-2016             03-14-2016
MGR           C               CROCHET CLASS WED/THURS 6-8 P                     02-25-2015             04-15-2015
CLP           C               ADVANCED CIRCUIT TRAINING                         10-16-2013             11-20-2013
                                                                                                         .,
CLP           C               INTERMEDIATE CIRCUIT TRAINING                     09-12-2013             10-16-2013
CLP           C               BEGINNING LEATHER CLASS                           09-02-2013             10-14-2013
CLP           C               BEGINNING CIRCUIT TRAINING                        07-26-2013             09-05-2013
CLP           C               BEGINNING CIRCUIT TRAINING                        04-05-2013             06-07-2013
CLP           C               RPP HEALTH/NUTRITION #1                           05-13-2013             05-13-2013
b·1~qip!ineHistoryJ~~~t,6:n:io6tR~fi:T";•~:····:~:~·:::-"""·~-I"''S;?,:<·. ··
!Hearing Date                 Prohibited Acts
** NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **



!Assignment                   Description                                       Start
CARE1                         HEALTHY OR SIMPLE CHRONIC CARE                    03-09-2018
CARE1-MH                      CARE1-MENTAL HEALTH                               03-12-2012


!Assignment                   Description                                       Start
C19-T NEG                     COVID-19 TEST-RES ULTS NEGATIVE                   01-09-2021
NO PAPER                      NO PAPER MEDICAL RECORD                           03-08-2012
REG DUTY                      NO MEDICAL RESTR--REGULAR DUTY                    03-18-2018
YES F/S                       CLEARED FOR FOOD SERVICE                          07-06-2012


!Assignment            Description                                              Start
ED COMP.               DRUG EDUCATION COMPLETE                                  02-14-2013
FRP,cDefail.s, )>,f 17···--:::·--····~~~:


FRP Assignment:               PART          FINANC RESP-PARTICIPATES               Start: 09-11-2018
Inmate Decision:  AGREED        $25.00                               Frequency: QUARTERLY
Payments past 6 months:  $50.00                             Obligation Balance: $7,648.92

Archived as of 02-28-2021                   Individualized Needs Plan - Program Review (Inmate Copy)                  Page 2 of 4

                    Case 5:09-cr-00216-FL Document 2362-3 Filed 03/22/21 Page 2 of 6
                        ln,dividualized Needs Plan - Program Review                                                                         (Inmate Copy)                                    SEQUENCE: 01737237
                                     Dept. of Justice/ Federal Bureau of Prisons.                                                                                                    Team Date: 02-24-2021
                        Plan is for inmate: YAGHI, ZIYAD 51771-056

!Most Recent Payment Plan
Fina.n'Cf8f, {?l;)lig.at~~6s~\~:,\~ ~ n~~:;;N•:-:~•·7:~~-:0~<?.~:?f::~~1t17C[~"~-'~ ·. ·.~'-~~,· , ·"·. -~:<,;· :~ ·: ·. - ~~. ,:~ ~. 'a. , . ~-, .;~ ~ ·~-'· ~ -~ , · ~:.: '' ,_. · . . ,:~~·:~;~:~ :]~-~-~-_::w*.,l~~~::.:~£L:.;.fl.:~~7~:1
IN;."·"~·"-·Typ~·•···~"""'~- Amount                                                 Balance                              Payable                              Status                                                                        I
1                  ASSMT                       $200.00                              $140.00                              IMMEDIATE                            EXPIRED
                                                        ** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **
2                  FINE                        $8,000.00                            $7,648.92                            IMMEDIATE                            AGREED
                                  !Adjustments:                 Date Added                   Facl               Adjust Type                 Reason                                                      Amount
                                                                12-08-2020                   RBK                PAYMENT                     INSIDE PMT                                                    $25.00
                                                                09-09-2020                   RBK                PAYMENT                     INSIDE PMT                                                    $25.00



New Payment Plan:                           •• No data••




 Male Custody Classification Form will be reviewed in 08/2021.

 lnmate·Yaghi is a Naturalized U.S. Citizen.

 Judicial Recommendation of RDAP and completed the Basic Drug Abuse Education course in 02/2013.

 Finance/Poverty Need Screen
 Is there documentation in the PSR of any of the following?
 _ Any history of Bankruptcy
     No bank account
     No assets nor liabilities noted in PSR
 _ Debts noted in Credit Report or other sources
     Tax Liabilities/back taxes
 _ Unpaid alimony/child support
 _ other indications of lack of financial management skills (specify)


 YES ___ NO _X__ (if any of the above, check yes)
 lf'the answer is yes, the inmate has a financial/poverty skills need




Archived as of 02-28-2021                                               Individualized Needs Plan - Program Review (Inmate Copy)                                                                                   Page 3 of 4

                             Case 5:09-cr-00216-FL Document 2362-3 Filed 03/22/21 Page 3 of 6
              Individualized Needs Pla'i' - Program Review                         (Inmate Copy)        SEQUENCE: 01737237
                           Dept. of Justice / Federal Bureau of Prisons                              Team Date: 02-24-2021
              Plan is for inmate: YAGHI, ZIYAD 51771-056

                 Name:      YAGHI, ZIYAD                                  DNA Status:   CLP02682 / 04-10-2012
           Register No.:    51771-056
                   Age:     33
           Date of Birth:   01-22-1988




                              Inmate     (YAGHI, ZIYAD. Register No.: 51771-056)




                              Date




    Unit Manager/ Chairperson                                      Case Manager



    Date                                                           Date


Archived as of 02-28-2021                  Individualized Needs Plan - Program Review (Inmate Copy)             Page 4 of 4

                 Case 5:09-cr-00216-FL Document 2362-3 Filed 03/22/21 Page 4 of 6
                      NC            NORTH COUNTRY
                                    COMMUNITY COLLEGE
                                    THE STATE UNIVERSITY OF NEW YORK



                                  SARANAC LAKE   I MALONE I TICONDEROGA


June 24, 2020




Dear Yaghi, Ziyad H

On behalf of all us at North Country Community College, please accept my heartfelt congratulations
on being named to the President's List at North Country Community College for the Spring 2020
semester! It takes much in the way of effort and ·commitment to one's studies to perform at such a
high level and it is gratifying to all of us to witness and celebrate your success.

In addition to receiving this letter, notice of your placement on the President's List will become part
of your permanent record.

Best wishes for continued success in the future.

Sincerely,

J~~jC-
Joe Keegan
President

JK: Im

Advisor: SCP Team Members




         Office of the President I 23 Santanoni Avenue, PO Box 89, Saranac Lake, New York 12983
                       www.nccc.edu I president@nccc.edu I 518-891-2915 ext. 1201
         Case 5:09-cr-00216-FL Document 2362-3 Filed 03/22/21 Page 5 of 6
                                                                               North Country Community College
                                                                                      23 Santanoni Avenue
                                                                                          PO Box89
                                                                                 Saranac Lake NY 12983-0089
                                                                                         518-891-2915
                                                                                         518-891-4236




9/2/2020                                                               STUDENT ADVISOR TRANSCRIPT                                                                            Page 1 of 1


Student Name :                  Yaghi, Ziyad H                                                                                         Student ID : 139888


Provided Solely for:
ZIYAD H YAGHI

Major: AAS Entrepreneurship Management (SL}
Advisor: _ CF-FCI                                                                                                                    Term: FA-20
                                                                                              BUS   211        Human Resource Mgmt                               3.00   -
                                      ***     Undergraduate ***                               BUS   214        Advertising                                       3.00   --
                                                                                                                             ATT      ERN     HRS     PTS    GPA
                                              Term: SP-19
                                                                                                                TERM:         6.00     0.00   0.00    0.00   0.000
BUS     204            Business Law II                                     3.00    A
                                                                                                                 CUM:        57.00    39.00   36.00 144.00   4.000
ECO     102            Intro Microeconomics                                3.00    A
                                                                                                                       ••• End of Undergraduate •••
ENG     101            English Comp I                                      3.00    A
PSY 130                 Psych of Personal Growth                           3.00 A             The Family Educational Rights and Privacy Act of 1974 (as amended)
Validation: President's List - ,                                                              prohibits the release of this information without the student's written
                                                                           0.00    -          consent. An official transcript must include the signature of the registrar
                                                                                              and the raised seal of the college. This documen_t reports academic
                                      ATT       ERN    HRS     PTS     GPA                    information only.                                  ·'
                         TERM:        12.00    12.00   12.00   48.00   4.000

                          CUM:        12.00    12.00   12.00   48.00   4.000

                                              Term: SU-19
BUS     110            Quantitative Business Skills                        3.00 A
ECO     101            Intro Macroeconomics                                3.00    A
ENG     105            Speech Fundamentals                                 3.00 A
MAT     121            Elementary Statistics                               3.00    A

                                      ATT       ERN    HRS     PTS     GPA
                         TERM:        12.00    12.00   12.00   48.00   4.000

                          CUM:        24.00    24:00   24.00   96.00   4.000

                                              Term: FA-19
BUS     154            Small Business Accounting                           3.00    w
BUS     211            Human Resource Mgmt                                 3.00 w
BUS     214            Advertising                                         3.00 w
CIS     130            Productivity Computing                              3.00 w

                                      ATT ERN          HRS     PTS     GPA
                         TERM:        12.00     0.00    0.00    0.00   0.000

                          CUM:        36.00    24.00   24.00   96.00   4.000

                                              Term: SP-20
Academic Standing: Good Academic Standing - ,
                                                                           0.00    -
BUS     203             Business Law I                                     3.00 A
BUS     212            Marketing Principles                                3.00 A
BUS     215            Small Business Mgmt                                 3.00·   s
HED. 100                Personal & Family Health                           3.00 A
HUM 100                 Intro Film                                         3.00 A
Validation: President's List - ,
                                                                           0.00    --
                                      A"Fr      ERN    HRS      PTS     GPA
                         TERM:        15.00    15.00   12.00   48.00   4.000

                          CUM:        51.00    39.00   36.00 144.00    4.000




                                     Case 5:09-cr-00216-FL Document 2362-3 Filed 03/22/21 Page 6 of 6
